DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“displaying a first message created by a message-sending user terminal, on a chat window of the message-receiving user terminal; 
determining, by the message-receiving user terminal, whether a message switching condition is met after the first message is displayed; and 
displaying a second message created by the message-sending user terminal and different from the first message instead of the first message in a same position the first message is displayed on the chat window of the message-receiving user terminal, when the message switching condition is determined to be met, 
wherein the first message disappears on the chat window of the message-receiving user terminal, and the second message switched from the first message is displayed on the chat window, when the message switching condition is determined to be met, and 

Gordon (US 2016/0277329 A1) presents a method is provided for relaying instant messages between a first user of a first mobile device and a second user of a second mobile device. After at least a first character of a first message input by the first user is received, the at least first character of the first message is sent to be displayed on the second mobile device of the second user substantially simultaneously as the at least first character is input by the first user. The at least first character is sent without the first user pressing a send button or otherwise expressly issuing a send command.
Lu (US 2015/0177974 A1) presents an information display method and a user terminal for an instant messaging tool are disclosed. The method includes: displaying at least two messages; receiving a selection operation performed by a first user on at least one message of the messages displayed, and using the at least one message as a first message; and sending an input second message that corresponds to the first message and related information that represents the first message, where the first message is associated with the second message, so that the second user terminal determines the first message according to the related information, and displays the first message and the second message in an associated manner.
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which recite, "wherein the first message disappears on the chat window of the message-receiving user terminal, and the second 
In addition, the Examiner agrees that Lu does not teach or specify the switching condition, second message and displaying condition related to the messages. The combination of Gordon-Lu does not teach the enumerated features of Independent Claim 1, and the US 103 Rejection is hereby withdrawn. 
The applicant arguments regarding dependent claims 2-4, 6-8 are hereby persuasive and the 103 Rejection of the dependent claims is hereby withdrawn. 
Claim(s) 2-4 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 

	Claim(s) 6-8 depend on Claim 5 and are allowable based on the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 02/15/2021 Applicant Arguments/Remarks, 08/08/2021 Examiner Interview Summary Sheet, 10/29/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-9 were deemed persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-9 is/are allowed.

Conclusion
CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.